1
2
3
4                                    UNITED STATES DISTRICT COURT

5                                   EASTERN DISTRICT OF CALIFORNIA

6
     ALLEN HAMMLER,                                   )   Case No.: 1:19-cv-00373-AWI-SAB (PC)
7                                                     )
                      Plaintiff,                      )
8                                                     )   ORDER VACATING ORDER TO SHOW CAUSE
              v.                                          ISSUED AUGUST 22, 2019
                                                      )
9                                                     )
     CLARK, et.al.,                                       [ECF No. 40]
                                                      )
10                                                    )
                      Defendants.
                                                      )
11
                                                      )
12                                                    )
                                                      )
13
14            Plaintiff Allen Hammler is appearing pro se and in forma pauperis in this civil rights action

15   pursuant to 42 U.S.C. § 1983.

16            On August 22, 2019, the Court issued an order for the California Department of Corrections

17   and Rehabilitation to show cause why sanctions should not be imposed for failure to comply with the

18   Court’s July 10, 2019, e-service order, namely, the failure to return the Notice of E-Service waiver.

19            Inasmuch as the Notice of E-Service waiver was returned on August 21, 2019 (and docketed

20   on August 22, 2019), the Court’s August 22, 2019, order to show cause is VACATED. The Clerk of

21   Court is directed to serve a copy of this order on Supervising Deputy Attorney General, Monica

22   Anderson at monica.anderson@doj.ca.gov.
23
     IT IS SO ORDERED.
24
25   Dated:        August 23, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
26
27
28

                                                          1
